DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites, “a single crystalline h-BN template directly on a second substrate of a stacked substrate” in lines 2-3. The claim is indefinite because the claim recites a second substrate however does not claim a first substrate. It is unclear how a second substrate is present without a first substrate. For the purposes of expediting examination, the claim is interpreted as a “a single crystalline h-BN template directly on a substrate.” The same argument applies to dependent claims 15-16.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2017/0268123) in view of Ma et a (CN 103227194 A), an English computer translation (CT) is provided.
Hwang teaches a stacked structure comprising a single crystalline h-BN template (single crystal monolayer of H-h-BN) directly on a stacked substrate (copper thin film on a metal, semiconductor, oxide or nitride substrate), the substrate comprising copper substrate, and a heterogeneous structure layer (graphene) wherein the heterogeneous structure layer is a layer directly on the h-BN template (See [0020]-[0023], [0038], [0051]-[0053] , claims 1, 3 and 11).
Hwang teaches growing a graphene monolayer using the h-BN single crystal monolayer. Hwang does not explicitly teach the graphene is a single crystal.
Ma et al teaches a stack structure comprising a single crystalline h-BN template 2 and a single crystalline heterogeneous structure layer 1 (graphene) (CT [0009]-[0020], [0024]-[0041]). Ma et al also teaches forming two-dimensional layers of graphene having a thickness of 0.335 to 4 nm, and two-dimensional layers of h-BN having a thickness of 0.6-50 nm using a CVD method (CT [0004]-[0005], [0020], [0031]).

Referring to claim 16, the combination of Hwang and Ma et al teaches forming a graphene layer (See Ma CT [0009], [0011], [0017], [0020]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2017/0268123) in view of Ma et a (CN 103227194 A), an English computer translation (CT) is provided, as applied to claims 14 and 16 above, and further in view of Snure et al (US 10,941,505).
The combination of Hwang and Ma et al teaches all of the limitations of claim 15, as discussed above, except Ma et al does not explicitly teach the layers are stacked in an AA’ stacking.
In a method of making two dimensional materials, Snure et al teaches the most stable stacking in hBN is AA’ (col 11, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hwang and Ma et al by stacking layers in AA’, as taught by Snure et al, because AA’ is the most stable stacking structure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714